

LEASE AGREEMENT ENTERED INTO BY AND BETWEEN MRS. BLANCA ESTELA COLUNGA
SANTELICES, BY HER OWN RIGHT, HEREINAFTER REFERRED TO AS "COLUNGA", AND PALL
LIFE SCIENCES MEXICO, S. DE R.L. DE C.V., REPRESENTED HEREIN BY MR. LEOBARDO
TENORIO MALOF, AS ITS ATTORNEY-IN-FACT, HEREINAFTER REFERRED TO AS "PALL",
ACCORDING TO THE FOLLOWING RECITALS AND CLAUSES.
RECITALS
I.    COLUNGA STATES:
A)
That she acquired being married under separate property regime, and she is the
title holder of plot number 7, block 930 of Parque Industrial El Florido,
Seccion Colinas, in Tijuana, Baja California, with a surface area of 11,092.22
square meters, as established in public deed number 40,888, issued by Mr.
Ricardo del Monte Nunez, Notary Public No. 8, in and for this city, duly
registered in the Public Registry of Property and Commerce, of the city of
Tijuana, B.C., under file number 5203904, Civil Section, on January 12, 2001.

B)
That in the aforementioned plot, she built, on her own account, a building for
light industrial manufacturing and warehousing, with a surface area of 62,000.00
square feet, same that has a production and/or warehousing area, offices, snack
bar, men and woman's rest rooms and 52 (fifty two) parking spaces. The address
of said real property is that located at Calle Colinas No. 11730, Parque
Industrial El Florido, Seccion Colinas, Delegacion La Presa, Tijuana, B.C.
22680.

C)
That it is her wish to give in lease, the lot and the construction which is
referred to in paragraphs A) and B) of these recitals, hereinafter referred as
the LEASED PREMISES. The LEASED PREMISES are described in the plot plan attached
hereto as Exhibit 1.

D)
That the LEASED PREMISES shall be destined for the industrial use needed by
PALL, by this, the light manufacturing and warehousing of products. The LEASED
PREMISES has within its boundaries the infrastructure services of water, sewage,
electric energy and telephone.






--------------------------------------------------------------------------------




II.    PALL THROUGH ITS LEGAL REPRESENTATIVE STATES:
A)
That he/she has the necessary faculties to execute the present agreement on
behalf of PALL.

B)
That it is a corporation legally incorporated according to the laws of the
Mexican Republic, with the legal capacity to execute this Agreement, as
established in Public Instrument Number 20,262, dated October 25, 2006, executed
before Mr. Juan Jose Thomas Moreno, Notary Public Numer 7 for the State of Baja
California, same that is duly recorded in the Public Registry of Property and
Commerce of Tijuana, B.C.

C)
That it is PALL's best interests to formalize this Agreement.

D)
That he/she has inspected the LEASED PREMISES on behalf of PALL, and is
interested in leasing said premises under the terms of this agreement.

III.    THE PARTIES STATE:
A) That in the execution of this agreement there has been no error, violence or
bath faith between them and that they have sufficient faculties, same that have
not been revoked, diminished or limited in any way.
CLAUSES
FIRST. SUBJECT MATTER
Under the terms and conditions of the present agreement, by this means, COLUNGA
leases to PALL, the LEASED PREMISES referred to in paragraph A) and B) of
Recital I) of this agreement, and PALL hereby receives the LEASED PREMISES to
its satisfaction, having carried out an inspection of the LEASED PREMISES.
SECOND. TERM AND DELIVERY OF LEASED PREMISES



2

--------------------------------------------------------------------------------




COLUNGA shall deliver the LEASED PREMISES to PALL for Beneficial Occupancy (as
defined below) no later than December 3, 2007. The parties agree that the rent
described in Clause Third below shall not be due and payable during Beneficial
Occupancy of the LEASED PREMISES. The initial term of this Agreement, same that
is strictly binding on both parties, begins on January 1st, 2008, and will
conclude on December 31, 2012.
Beneficial Occupancy shall mean the period commencing no later than December 3,
2007 and ending on December 31, 2007, in which PALL will receive possession of
the LEASED PREMISES without obligation to pay rent; however, all other
obligations of PALL and COLUNGA hereunder shall be in full force and effect
during Beneficial Occupancy and PALL will be responsible for the LEASED PREMISES
under the terms and conditions hereof.
PALL has the option to extend the term of this Lease Agreement for 2 (two)
additional period of 5 (five) binding years each. In the event that PALL decides
to execute its extension rights, it must deliver a written notice to COLUNGA,
with at least 180 (one hundred and eighty) natural days prior to the termination
of the corresponding term. Otherwise, the Lease Agreement will automatically
expire at the term agreed and PALL must return the LEASED PREMISES without any
previous requirement.
In the event that PALL does not execute its extension correctly once this lease
agreement has expired, and that it does not evict the LEASED PREMISES, the
parties must observe Clause Twelfth, first paragraph of this agreement. The fact
that PALL does not vacate the LEASED PREMISES or that the payment of the rents
are received in account, will not constitute novation, extension or implied
continuation of this Agreement. Therefore, COLUNGA maintains in every moment the
right and action to force PALL to evict the LEASED PREMISES immediately
following the end of the relevant term.
THIRD. RENT
Both parties agree and set forth the price for the Lease, the monthly rent in
the amount of $27,280.00 (twenty seven thousand two hundred eighty dollars
00/100) legal currency of the United States of America, or in its equivalent in
Mexican legal



3

--------------------------------------------------------------------------------




currency, at the exchange rate published by the Bank of Mexico in the Federal
Official Gazette of the date of effective payment, plus the Value Added Tax.
The parties agree that after the thirteenth month of the lease, and until the
termination of same, the monthly rent shall be raised, every year, in 3.5% per
year. Such increase shall occur only once per year.
The same procedure will remain in case of extension of the lease agreement.
The monthly installments of rent shall be paid in advance on or before the third
business day of the applicable month, at the address of COLUNGA or, at any other
address indicated by COLUNGA to PALL; the aforementioned in accordance to the
Clause SEVENTEENTH of the present agreement.
PALL must pay the total amount of the monthly rent, even if it delivers
possession of the LEASED PREMISES to COLUNGA before the end of the corresponding
month, therefore, it waives its right to pay only a part of the monthly rent as
established by the article 2303 of the Civil Code for the State of Baja
California.
Under no circumstances shall PALL withhold the rent, except under the case
stated by article 2294 of the Civil Code for this State. It is expressly agreed
that all claims by PALL in the events described in articles 2295, 2319 and 2364
of said Civil Code, as the case may be, shall be filed by PALL independently of
PALL's obligations to pay the rent during the term of this agreement.
FOURTH. GUARANTY DEPOSIT
At the moment of execution of this Agreement, PALL delivers to COLUNGA, and
COLUNGA receives from PALL the amount of US$54,560.00 (fifty four thousand five
hundred sixty dollars 00/100) legal currency of the United States of America,
equivalent to 2 (two) months of rent, as a guaranty deposit, in order to
guaranty the compliance with all the obligations of PALL derived from the
present Lease. The amount deposited will be returned to PALL at the termination
of the present Lease, or of its extension, provided that no amount is due in
favor of COLUNGA and that the



4

--------------------------------------------------------------------------------




building is returned in good conditions, normal wear and tear excepted. PALL
will not have the right to receive interests for said deposit.
FIFTH. DESTINATION OF THE LEASED PREMISES
PALL will use the LEASED PREMISES for light manufacturing and/or warehousing of
products.
PALL agrees to comply with the Internal Rules of Parque Industrial El Florido,
and the possible future modifications made known to PALL in writing, avowing to
know and understand said rules in all their terms. The rules are attached hereto
as Exhibit 2.
SIXTH. RIGHT TO REDUCE THE PRICE OF THE LEASE
In the event that the LEASED PREMISES were destroyed or suffered severe damages
by any reason not imputable to PALL, in such a way that prevents PALL from using
the LEASED PREMISES for the purposes it was leased, COLUNGA, must determine
within the following twenty (20) days after COLUNGA is informed of said damage
or destruction, if the LEASED PREMISES can be rehabilitated or reconstructed to
the same conditions as before the damage within two (2) months following the
damage or destruction, and will notify PALL of said determination. If COLUNGA
determines that the LEASED PREMISES can not be restored or reconstructed to the
same conditions as before the damage, or the LEASED PREMISES are not so restored
or reconstructed, within the two (2) month period from the date that the damage
or destruction occurred, each of the parties, COLUNGA and PALL, will have the
right to terminate this Lease without liability to either party, by way of
written notice to the other party.
If COLUNGA determines that the LEASED PREMISES can be rehabilitated or
reconstructed within the mentioned two (2) months, COLUNGA on its own account,
will proceed to rehabilitate or reconstruct the LEASED PREMISES, and no rent
shall be payable by PALL during the time the reconstruction lasts.
It is established that in the event of partial destruction of the LEASED
PREMISES, for causes not imputable to PALL, the rent shall be partially reduced,
in the same proportion that PALL is limited to use the LEASED PREMISES. This
obligates PALL to



5

--------------------------------------------------------------------------------




notify COLUNGA of such event, by written notice, as soon as practical, but in no
event later than 5 (five) days after the date in which PALL has knowledge of
said damage.
SEVENTH. IMPROVEMENTS PAID BY PALL
PALL, at its own cost, will have the right to make interior improvements to the
LEASED PREMISES without need of authorization, as long as the cost of said
improvements do not exceed the amount of US$25,000 Dollars (Twenty Five Thousand
Dollars 00/100) currency of the United States of America, and provided that they
do not change or affect the structural integrity or the exterior appearance of
the LEASED PREMISES. Notwithstanding the foregoing, PALL agrees not to make any
structural modifications to the LEASED PREMISES without the written
authorization from COLUNGA. The parties agree that all alterations on the floor
or roof of the LEASED PREMISES shall also require the prior written
authorization from COLUNGA. COLUNGA will act diligently and reasonably whenever
written authorization is required, and under the basis that her consent will not
be denied unless there is a justified cause. The request for said modifications
must be sent with a set of layouts or blueprints and specifications to COLUNGA,
for its authorization. If COLUNGA in a period no longer than 10 (ten) days,
starting from the reception of the written request, does not oppose it, then
such authorization will be considered granted. PALL is obligated to deliver the
LEASED PREMISES to COLUNGA, in the same conditions and with the same
characteristics it has at the moment of receiving it, normal wear and tear
excepted. PALL agrees to pay for the damages caused to COLUNGA from removing or
taking the leasehold improvements, in order to leave the LEASED PREMISES in its
original condition. COLUNGA may apply the guaranty deposit to the payment of
such repairs in the event that PALL does not comply with its obligation.
EIGHTH. UTILITIES OF THE LEASED PREMISES
COLUNGA states that the LEASED PREMISES have infrastructure installed for the
provision of utilities in the following capacities: 1,000 KVA's of electricity,
0.81 Ips of water, 0.81 Ips of sewer, infrastructure for telephone lines. PALL
is obligated to pay, at its own cost, for the connection and installation of the
utilities, such as electricity, water, and telephone, among others, and,
consequently, PALL shall directly negotiate with the company or person providing
such utility services, and will be liable for any



6

--------------------------------------------------------------------------------




harm and damages caused to COLUNGA or to third parties by PALL, derived from the
improper use of the utilities.
NINTH. MAINTENANCE OF THE LEASED PREMISES IN CHARGE OF COLUNGA
COLUNGA must repair any defects of construction, including any repairs of the
roofs, walls, floors and any other construction defect of the LEASED PREMISES.
COLUNGA will also be responsible for the repairs of the construction defects of
the structural items of the LEASED PREMISES.
COLUNGA agrees to repair in a timely manner, at its own account, the repairs
referred to in this clause.
If COLUNGA does not perform its repair obligations described in this clause,
PALL, after 10 (ten) days written notice to COLUNGA, shall have the right to
take the actions necessary to perform the repairs. The costs reasonably incurred
by PALL in connection with the repairs shall be reimbursed by COLUNGA within 5
(five) days after receiving notice and supporting documentation.
TENTH. MAINTENANCE OF THE LEASED PREMISES IN CHARGE OF PALL
PALL will maintain and repair all items as required from its use of the LEASED
PREMISES or from an inadequate maintenance by PALL, including maintenance of
electric systems and sewage, restrooms, the hydroneumatic pump, water storage
system and piping, the interior and exterior paint, carpets, structural and
non-structural walls, divisions, roofs, ventilation systems, air conditioner and
ducts, doors and windows, of the LEASED PREMISES, in order to maintain them in
the same condition that are received, including the necessary preventive
maintenance. PALL is obligated to maintain the LEASED PREMISES in good state,
and not to allow the accumulation of trash, wastes or any other scrap in the
interior, exterior, as well as in the loading and unloading areas. PALL will not
use the roof area of the LEASED PREMISES for storage, deposit or enclosure of
goods or wastes, or any activity different from its natural purpose.



7

--------------------------------------------------------------------------------




Once this Agreement or its extension(s) if any, expire, PALL is obligated to
return the LEASED PREMISES in the same condition and state as it were at the
moment of delivery, excepting the normal wear and tear, consequence of its
ordinary use. PALL is obligated to return the interior and exterior paint of the
LEASED PREMISES in the condition that it received the premises excepting the
normal wear and tear.
COLUNGA will have the right to inspect the LEASED PREMISES during business days
and hours in order to determine the condition and state of said premises, with
prior notice to PALL at least 48 (forty eight) hours in advance to the
inspection, to which effect COLUNGA shall comply with all necessary safety
measures imposed by PALL during the inspection. Inspections by COLUNGA will not
be more often than twice a year and COLUNGA shall exercise its inspection right
in a manner not to interfere or disturb PALL's use and enjoyment of the LEASED
PREMISES.
ELEVENTH. RIGHT OF SUBLETTING OR ASSIGNING
PALL will have the right to sublet part or all the LEASED PREMISES, for light
manufacturing and/or warehousing of products, but only with prior written
authorization from COLUNGA, except in the event of sublease to subsidiaries or
affiliated companies of PALL or PALL CORPORATION or to the company Ensatec, S.A.
de C.V., in which events prior notice to COLUNGA will suffice.
In this last event, PALL will continue to be responsible before COLUNGA, as if
it continued to be using/ occupying the LEASED PREMISES.
In the event of a partial or total assignment of the LEASED PREMISES by PALL to
subsidiaries or affiliated companies of PALL or PALL CORPORATION, a prior
written notice to COLUNGA will be required. If it is not the case, the partial
or total assignment by PALL, will require the previous written consent of
COLUNGA.
It is agreed between the parties that no authorization will be given by COLUNGA
to assign part or all of the LEASED PREMISES to the company Ensatec, S.A. de
C.V., unless it becomes a wholly owned subsidiary of PALL CORPORATION.



8

--------------------------------------------------------------------------------




TWELFTH. DELIVERY OF LEASED PREMISES
It is expressly agreed that if PALL does not deliver the LEASED PREMISES after
the expiration term of this Lease Agreement or its extension, if any, the
monthly rental payments will automatically increase in a 100% (one hundred
percent), taking into consideration the last price settled for said monthly
payment. The aforementioned, does not constitute novation, extension or implied
continuation of the Lease Agreement. Therefore, COLUNGA maintains in every
moment, the right and action to obligate PALL to evict the LEASED PREMISES
immediately after the end of the relevant term.
In the event that after the expiration term of this agreement, PALL leaves
material and equipment at the LEASED PREMISES, same will be considered useless
and idle and could be destroyed and handled as waste at COLUNGA’s consideration.
THIRTEENTH. INSURANCE
The parties agree that PALL will be responsible for the payment of an insurance
policy, with coverage to the LEASED PREMISES for fire, lightning, explosion,
earthquake, aircraft collision, smoke, storms, any type of vehicle collision,
strike, student or civil riots, acts of vandalism, and floods, actions of its
employees, workers, contractors, suppliers, clients, visitors and directors of
PALL, in an amount of not less than the replacement value of the LEASED PREMISES
which is currently the amount of US$2'170,000.00 (Two million one hundred
seventy thousand dollars 00/100) dollars, currency of the United States of
America. The insurance amount will be updated from time to time but not more
than once a year. The insurance shall include civil liability for up to
$500,000.00 dollars (five hundred thousand 00/100 dollars) United States of
America Currency, and coverage for rental payments interruption for up to 12
(twelve) months. To such effect, COLUNGA will procure the issuance of an
insurance policy complying with the terms of this Clause, with any authorized
Insurance Company reasonably acceptable to PALL and offering competitive prices;
the corresponding insurance company shall issue the policy directly in favor of
COLUNGA and PALL will directly pay to the insurance company, on annual basis,
and at least within 5 (five) days period before expiration date of the policy.
This policy will cover the reposition value of the LEASED PREMISES, and will not
include its contents.



9

--------------------------------------------------------------------------------




FOURTEENTH. PAYMENT OF TAXES
The Value Added Tax (Impuesto al Valor Agregado) caused by this Agreement, will
be covered by PALL and paid by COLUNGA.
Likewise, PALL is expressly obligated to reimburse COLUNGA the amounts paid for
Real Estate Tax levied by the LEASED PREMISES. Therefore, COLUNGA will pay said
tax in advance and at an annual basis on January of each year, and PALL will
reimburse that amount to COLUNGA. The parties agree, however, that PALL shall
not reimburse any fines, interests, or other amounts that might be payable by
COLUNGA derived from an untimely or inaccurate payment of property tax by
COLUNGA. COLUNGA shall pay property tax to the corresponding authorities in a
manner so as to take advantage of any incentives or discounts that may be
available as a result of timely and/or early payment of property tax. COLUNGA
shall provide copies of the property tax paid when requesting the reimbursement,
and shall deliver to PALL the invoice corresponding to the reimbursed amount.
FIFTEENTH. PAYMENT OF MAINTENANCE FEES
PALL is obligated to pay directly the corresponding quotas, for the maintenance
of the LEASED PREMISES, to PARQUE INDUSTRIAL EL FLORIDO, Seccion Colinas,
located in this city, in exchange of the relevant invoices to be issued by such
entity or the responsible for such maintenance
SIXTEENTH. RIGHT OF FIRST REFUSAL
The parties agree that in the event COLUNGA decides to sell the LEASED PREMISES,
PALL shall have a right of first refusal to acquire the LEASED PREMISES. To such
effect, upon COLUNGA's receipt of a bona fide offer to buy the LEASED PREMISES
from a third party prospect, COLUNGA shall notify PALL with respect to such good
faith offer from the prospect and shall include a copy of the letter of intent
signed by such prospect, and PALL shall have a term of 60 (sixty) days as of the
date of receipt of the notice by COLUNGA, to exercise its right of first refusal
for the acquisition of the LEASED PREMISES. A third party prospect means an
individual or entity unrelated to COLUNGA that in good faith has signed a letter
of intention with COLUNGA whereby COLUNGA is legally obligated to sell the
LEASED PREMISES, subject only to



10

--------------------------------------------------------------------------------




the exercise by PALL of its right of first refusal under the terms of this
Clause. PALL shall exercise its right of first refusal in writing and the
parties shall execute the corresponding purchase and sales contract before a
notary public within 30 (thirty) days following the date of exercise of the
right of first refusal by PALL.
In the event that PALL does not exercise its right, in writing, during the term
mentioned, PALL will lose its right to acquire the LEASED PREMISES.
SEVENTEENTH. ADDRESS
For all legal effects derived from the present Lease, the parties designate the
following as their addresses; in reserve of any other future domicile designated
by them.
COLUNGA
MRS. BLANCA ESTELA COLUNGA SANTELICES
Cerro del Obispado No. 11507
Lomas de Agua Caliente
Tijuana, B.C., 22440
Mexico
PALL
PALL LIFE SCIENCES MEXICO, S. DE R.L. DE C.V.
Calle Colinas No. 11730
Parque Industrial El Florido, Seccion Colinas
Delegacion La Presa
Tijuana, B.C. 22680
GUARANTOR
PALL CORPORATION
2200 Northern Blvd.
East Hills, New York 11548
Attention: Legal Department
Any notice or judicial order to be delivered under the terms of this agreement,
must be made in writing and delivered personally to the other party, or sent
through certified mail, prepaid mailing stamp, or overnight courier, to the
address established above, in which case the corresponding notice will be
considered delivered 15 (fifteen) days after the day it was sent.
EIGHTEENTH. ASSIGNMENT OR ALLOWANCE



11

--------------------------------------------------------------------------------




COLUNGA may, subject to the right of first refusal set forth in Clause
Sixteenth, assign or negotiate its rights under the present Lease to any Credit
or Banking Institution, whether it be foreign or national, or to any other
legally incorporated entity or individual, provided that the assignee or
purchaser of said rights agrees will not disturb the peaceful possession of the
LEASED PREMISES or any other right of PALL derived from the present Lease
Agreement, as long as PALL continues to comply with its obligations under this
Agreement. In the event that PALL does not exercise its right of first refusal
under Clause Sixteenth, and the title of property is transferred or purchased,
the assignee shall be obligated to accept PALL as its tenant in this Lease, and
to comply with the assumed obligations by COLUNGA in the present Lease; PALL
agrees to recognize such assignee or any other person acquiring title of the
LEASED PREMISES.
In order to comply with the aforementioned, PALL will have the obligation to
deliver to COLUNGA within the next 10 (ten) days after receiving the
corresponding notice, estoppel letters as reasonably required by COLUNGA for
said operation.
In such event, COLUNGA will notify PALL by writing, of its intention to assign
the rights to this Agreement, and PALL will have the obligation to make the
rental payments in the address of the corresponding asignee.
NINETEENTH. BREACH
The parties agree that the breach of any obligations established herein by one
party will grant the other party the right to claim obligatory and specific
performance or the termination of the present Agreement.
In the event that one of the parties fails to fulfill with any of the
obligations established in this agreement, and once said breach has been
notified, it/she will have a term of 10 (ten) working days to fulfill said
obligation. The aforementioned, will not apply to the obligations related to the
payment of rent and reimbursement of property tax and insurance agreed by PALL,
which will have to be fulfilled at the time established in this agreement.



12

--------------------------------------------------------------------------------




Likewise, if PALL abandons the LEASED PREMISES for a period of 60 (sixty) days
or more without paying the rent, COLUNGA could terminate this agreement without
prior judicial order and will have the right to occupy the LEASED PREMISES
immediately. The aforementioned, independently of the right to file an action
for damages and losses against PALL.
TWENTY. ENVIRONMENTAL
PALL agrees to comply with all Environmental Laws applicable to PALL's use of
the LEASED PREMISES during all the term that PALL is in possession of the LESAED
PREMISES. PALL may use any ordinary and customary materials, which are
reasonably required to be used in the normal course, so long as the use thereof
is in compliance with all Environmental Laws, and does not expose the LEASED
PREMISES or neighboring property to any meaningful risk of hazardous substance
contamination or damage or expose COLUNGA to any liability therefore. Any
contamination of the LEASED PREMISES generated by PALL, shall be cleaned up and
remediated at PALL's own cost and expense, including expenses, fees, as well as
any other costs for final disposal and/or confinement of any hazardous residues
and/or materials.
COLUNGA shall indemnify PALL for any contamination that may be found at the
LEASED PREMISES provided that such contamination was generated prior to the
execution of this agreement. In such event, COLUNGA shall perform all activities
needed to clean up and/or remediate the LEASED PREMISES in compliance with the
Environmental Laws.
The parties hereby acknowledge that PALL has been allowed to perform a Phase I
environmental study on the LEASED PREMISES prior to the date of execution
hereof, and that such study concluded that no apparent signs of contamination
were found at the LEASED PREMISES. Attached is a copy of said study, as Exhibit
3.
The term "Environmental Laws" shall mean any and all laws, regulations,
resolutions, orders, and permits concerning the preservation and restoration of
the ecological balance, as well as the environmental protection within the
Mexican Republic.



13

--------------------------------------------------------------------------------




TWENTY FIRST. GUARANTOR
PALL has required PALL CORPORATION to execute a Lease Guaranty, which executed
and notarized copy has been delivered to COLUNGA, whereby PALL CORPORATION
guarantees and obligates itself with COLUNGA to assure an adequate and opportune
fulfillment of every economic obligation acquired by PALL under this agreement;
including the payment of rent, moratorium and any related indemnification
amount. Through the Lease Guaranty PALL CORPORATION obligates itself as
guarantor jointly and severally, in an unlimited way, with PALL, to pay any
amount that may result from said concepts. Likewise, PALL CORPORATION waives the
benefits of order, the right of excusion, and any other right, guaranty, or
caution that could exist in its favor.
The guarantor shall guaranty PALL's obligations, for the duration of this
agreement, its extension(s), if any, or implied continuation, until PALL had
paid and fulfilled all the obligations established herein, including increments
in the rent as established herein. The aforementioned should not prevent that a
grace period could be granted to PALL for the payment or fulfillment of its
obligations or that a legal action could not be filed immediately after PALL's
breach of contract.
TWENTY SECOND. JURISDICTION
Everything related to the interpretation and compliance of the present
Agreement, is submitted by the parties to the jurisdiction and venue of the
Courts of the city of Tijuana, State of Baja California, and to the applicable
laws to said state, expressly waiving any other jurisdiction that might
correspond them by reason of their present or future domiciles.


TWENTY THIRD. LANGUAGE
This agreement is executed in English and Spanish versions. For its
interpretation, or in the event of any controversy or dispute with respect to
its terms, the Spanish version will prevail.
TWENTY FOURTH. AMENDMENTS
The parties agree that any amendment to this agreement will only be valid if it
is in writing signed by COLUNGA and PALL, with prior notice to GUARANTOR, in the
understanding that the lack of notice shall not affect the terms and conditions
of the Guaranty.
The parties knowing the content, reach, and legal consequences of all and each
one of the aforementioned clauses obligate themselves, to abide by them, and
they sign it before witnesses, in the city of Tijuana, Baja California, on
December 3, 2007.
COLUNGA
MRS. BLANCA ESTELA
COLUNGA SANTELICES






[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

MRS. BLANCA ESTELA COLUNGA
SANTELICES




PALL
PALL LIFE SCIENCES MEXICO, S. DE R.L. DE C.V.






[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

Leobardo Tenorio Malof
REPRESENTATIVE




WITNESS

14

--------------------------------------------------------------------------------











15

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Mr. Felix M. Diaz
President Global Manufacturing & Latin America


WITNESS








WITNESS






[GRAPHIC APPEARS HERE]
 
 
MR. MANUEL F. PASERO
[GRAPHIC APPEARS HERE]



    





16

--------------------------------------------------------------------------------




EXHIBITS
1
PLOT PLAN

2
REGULATIONS OF INDUSTRIAL PARK

3
PHASE I STUDY




17